Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated June 13, 2022, has been received. By way of this response, Applicant has cancelled claims 7, 9, 24, 27, 32, 36, 39, 44, and 46, and introduced new claims 71-73.
Claims 1-3, 22, 52, 55-60, and 67-73 are currently pending in the application. Claims 58-60 are withdrawn from consideration.
Claims 1-3, 22, 52, 55-57, and 67-73 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated March 11, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 was filed after the mailing date of the first Office action on the merits on November 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 7, 9, and 32 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's cancellation of claims 7, 9, and 32 has rendered this rejection moot, and it is therefore withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 22, 52, 55-57, and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS). 
Applicant argues that neither Gauthier nor Brinkmann describe with particularity a structure having all three of an NKG2D-binding domain, a CD19-binding domain, and an Fc domain sufficient to bind CD16 together in a single protein; and the skilled person would have had no motivation to modify the structure of the multispecific proteins described in Gauthier to arrive at the multispecific binding proteins of the present invention. 
Applicant's arguments have been considered but are not found to be persuasive.
Applicants have traversed the primary and the secondary references pointing to the differences between the claims and the disclosure in each reference. Applicant is respectfully reminded that the rejection is under 35 USC 103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) and MPEP 2145. This Applicant has not done, but rather argues the references individually and not their combination. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968). 
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
Gauthier teaches multispecific antibodies possessing two antigen binding domains each formed by immunoglobulin variable regions, thereby binding to two different antigens, and a dimeric Fc domain that binds CD16 (page 2, lines 26-33). Gauthier further teaches that the two antigen binding domains may include an activating receptor on an immune effector cell such as NKG2D and a cancer antigen such as CD19 (page 15, line 20 through page 16, line 29).
Gauthier also teaches that such multispecific antibodies are useful to recruit immune effector cells, where T-cell activation is achieved in proximity to tumor cells by the bispecific antibody which binds receptors simultaneously on the two different cell types (page 1, lines 27-30).
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123. The fact that Gauthier lists the claimed binding domains as one of many alternatives possible does not constitute a teaching away from their use. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Likewise, as stated previously, Brinkmann gives extensive guidance as to how a skilled artisan may assemble the various components of the protein taught by Gauthier into a functional construct, which each component performing its known, regular function. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) Also see MPEP 2144.06. 
In response to Applicant's presented supplemental figures on pages 11 and 12 of the response dated June 13, 2022, Gauthier clearly states that it is desirable to create a multispecific protein which binds two antigens of interest and CD16 (claim 22). Likewise, as stated above, various cancer antigens of interest, including CD19 and NKG2D, were also taught by Gauthier. This creates a general expectation of synergy for this single protein. The results presented in Applicant's supplemental figures are therefore not unexpected. See Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) and MPEP 716.02.
Furthermore, the data presented on supplemental figures 1 and 2 deal with a molecule which binds HER2, not NKG2D. This data cannot be extrapolated to encompass other cancer antigens bound by the molecule, especially since HER2 is neither claimed nor taught by the specification. It is further noted that using alternate binding partners in an example is inconsistent with Applicant’s prior arguments that Gauthier does not teach with sufficient particularity the claimed combination of antigens to bind.
Additionally, Gauthier teaches the elected sequences of the instant application's SEQ ID NOs: 175 and 179 as Gauthier's SEQ ID NOs: 6 and 4, respectively, as evidenced by the following alignments:

    PNG
    media_image1.png
    282
    595
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    229
    601
    media_image2.png
    Greyscale

This rejection is therefore maintained and extended to include claims 70-71.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO02016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS) and Steigerwald (MAbs. Mar-Apr 2009;1(2):115-27.) 
Applicant argues that Steigerwald does not remedy the alleged deficiencies of Gauthier and Brinkmann recited above. This argument is not persuasive, for reasons described supra.
This rejection is therefore maintained.

Claims 70-71 are under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS), and Koenig (US20160017038A1). 
Applicant argues that Koenig does not remedy the alleged deficiencies of Gauthier and Brinkmann recited above. This argument is not persuasive, for reasons described supra.
Furthermore, Koenig teaches the elected sequences of the instant application's SEQ ID NOs: 175 and 179, as stated in the previous Office action.
This rejection is therefore maintained and extended to encompass new claim 71.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS) and Urso (U.S. patent 7,879,985). This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
The teachings of Gauthier and Brinkmann as they relate to claim 1 have been discussed supra. However, Gauthier and Brinkmann do not teach the claimed sequences of an anti-NKG2D antibody.
Claim 73 recites a VH of the first antigen-binding site comprising an amino acid sequence identical to the sequence of SEQ ID NO: 103, and a VL of the first antigen-binding site comprising an amino acid sequence identical to the sequence of SEQ ID NO: 104. According to Applicant’s specification on paragraph 0134, these sequences are taught by Urso.
Additionally, Urso teaches the use of multispecific antibodies which bind NKG2D, wherein the second moiety of the multispecific antibody binds a cell associated target that is presented on or expressed by cells associated with a disease state normally regulated by effector lymphocytes, such as cancer (see, e.g., col. 25, line 19 through col. 26, line 55).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier, Brinkmann, and Urso to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Urso teaches the claimed sequences of an anti-NKG2D antibody in the context of a multispecific antibody which can also bind a cancer associated antigen. CD19, taught by Gauthier, is one such antigen. One of ordinary skill in the art could have arrived at the claimed invention by combining the sequences of Urso with the multispecific antibody taught by Gauthier and Brinkmann using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, 22, 52, and 55-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16, 18, 20-24 of copending Application No. 16/483,330 (reference application) in view of Brinkmann.
Applicant argues that the teachings of Brinkmann would not lead a skilled artisan to use CD19 as a tumor-associated antigen to arrive at the instantly claimed protein.
Applicant's arguments have been considered fully but are not found to be persuasive.
Brinkmann teaches that it is useful to target CD19 with a multispecific antibody, as well as CD16 (see, e.g., page 187, left column, first paragraph). 
As evidenced by Brinkmann, multispepcific antibodies were commonly known that targeted CD19. A skilled artisan would therefore be motivated to attempt to use CD19 as a second tumor-associated antigen in the context of the molecule taught by the reference '330 application.
This rejection is therefore maintained.

Allowable Subject Matter
Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the sequences recited in the claim are free of the art.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644  
                                                                                                                                                                                          /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644